[Cite as Kitchens v. Ruff, 2022-Ohio-1378.]



                        IN THE COURT OF APPEALS
                    FIRST APPELLATE DISTRICT OF OHIO
                         HAMILTON COUNTY, OHIO



 KIMBERLY L. KITCHENS,1                                :      APPEAL NO. C-210220
                                                              TRIAL NO. 19CV-4633
           Plaintiff-Appellant,                        :

     vs.
                                                       :             O P I N I O N.
 CEDRIC RUFF, d.b.a. DIAMOND-N-
 THE-RUFF,                                             :

           Defendant-Appellee.                         :




Civil Appeal From: Hamilton County Municipal Court

Judgment Appealed From Is: Reversed and Case Remanded

Date of Judgment Entry on Appeal: April 27, 2022




William D. Bell, for Plaintiff-Appellant,

Gregory A. Cohen, for Defendant-Appellee.



1 While appellantidentified herself as “Kimberly Kitchens Association, Inc.,” in the notice of appeal,
she referred to herself as “Kimberly L. Kitchens” and “Kimberly Kitchens” in all other filings.
Consistent with the proceedings below, we refer to her as Kimberly L. Kitchens.
                      OHIO FIRST DISTRICT COURT OF APPEALS


BOCK, Judge.

       {¶1}      Plaintiff-appellant Kimberly L. Kitchens (“Kitchens”) appeals the trial

court’s award of attorney fees to defendant-appellee Cedric Ruff, d.b.a. Diamond-N-

The-Ruff (“Ruff”). For the following reasons, we reverse the trial court’s award of

attorney fees.

                                I. Facts and Procedure

       {¶2}      Kitchens hired Ruff to finish a home renovation. But the renovation

went awry. In 2017, Ruff sued Kitchens for a breach of contract and unjust enrichment.

Kitchens answered and counterclaimed with breach-of-contract, fraud, and property-

damage claims. Before trial, Kitchens voluntarily dismissed her counterclaim without

prejudice pursuant to Civ.R. 41(A) and (C). Following a bench trial on Ruff’s claims,

the trial court entered judgment for Kitchens.

       {¶3}      In 2018, Kitchens sued Ruff, reasserting her breach-of-contract, fraud,

and property-damage claims. Ruff moved to dismiss the complaint. Kitchens failed to

respond. The trial court granted Ruff’s motion to dismiss as Civ.R. 13(A) “required

[Kitchens] to litigate her claim at the same time as Mr. Ruff’s original claim.”

       {¶4}      In August 2019, Kitchens moved for relief from judgment under Civ.R.

60(B). Kitchens argued that her counsel “was recently forced to quickly relocate his

office” and was unable to respond to Ruff’s motion to dismiss because his mail was

“not timely being received by counsel either at the old or new address.” Kitchens

maintained that she was able to refile her counterclaims because they had been

dismissed without prejudice.

       {¶5}      In September 2019, as her Civ.R. 60(B) motion was pending in the trial

court, Kitchens appealed the trial court’s entry granting Ruff’s motion to dismiss. This

court remanded the matter to the trial court to “consider and determine” her Civ.R.
                                         2
                     OHIO FIRST DISTRICT COURT OF APPEALS


60(B) motion. Months later, we extended the time for that limited remand to allow the

trial court to rule on Kitchens’s Civ.R. 60(B) motion. In August 2020, Kitchens moved

to dismiss her appeal because:

       Counsel for Appellant has informed the Appellant that the detailed

       analysis of the applicable Ohio Rules of Civil Procedure and the related

       case law would likely result in affirmation of the trial court decision. It

       is not economically feasible to incur additional cost is matter [sic] to

       continue the appellate proceedings.

       {¶6}    In September 2020, we granted Kitchens’s motion to voluntarily

dismiss her appeal. Later that month, the trial court denied her Civ.R. 60(B) motion.

       Attorney Fees

       {¶7}    In December 2020, Ruff moved for $2,975 in attorney fees because

Kitchens’s voluntarily dismissing her appeal demonstrated that the “matter should

never have been brought.” Ruff maintained that he expended “time and precious

resources” defending the claim. Kitchens opposed the motion.

       {¶8}    At the hearing for attorney fees, Ruff’s counsel entered an invoice for

legal services into evidence and presented testimony that the fees were reasonable.

Kitchens testified that she believed she “could come back within a year and resubmit

the [dismissed counterclaims] because I did it voluntarily, without prejudice.”

       {¶9}    The trial court granted Ruff’s motion for attorney fees. The court

explained to the parties that it “d[id]n’t think there’s bad faith here,” but believed “this

is a claim that had been litigated and had been later dismissed at plaintiff’s request.”

The court ordered Kitchens to pay $2,975 in attorney fees.

       {¶10} Kitchens has appealed.


                                             3
                     OHIO FIRST DISTRICT COURT OF APPEALS


                                 II. Law and Analysis

       {¶11} Kitchens challenges the trial court’s award of attorney fees in a single

assignment of error. Generally, we review an award of attorney fees for an abuse of

discretion. Hensel v. Childress, 2019-Ohio-3934, 145 N.E.3d 1159, ¶ 15 (1st Dist.),

citing State ex rel. Cincinnati Enquirer v. Allen, 1st Dist. Hamilton No. C-040838,

2005-Ohio-4856, ¶ 11. A court abuses its discretion when it “exercis[es] its judgment,

in an unwarranted way, in regard to a matter over which it has discretionary

authority.” Johnson v. Abdullah, Slip Opinion No. 2021-Ohio-3304, ¶ 35. But when an

appeal presents this court with a question of law, we review an award of attorney fees

de novo. Id. at ¶ 38, citing Hudson v. Petrosurance, Inc., 127 Ohio St.3d 54, 2010-

Ohio-4505, 936 N.E.2d 481, ¶ 30.

       {¶12} Kitchens asserts that the trial court’s attorney fees award ran afoul of

the “American Rule.” It is well settled that each party in litigation is responsible for its

litigation expenses. United States Fire Ins. v. Am. Bonding Co., 1st Dist. Hamilton

Nos. C-160307 and C-160317, 2016-Ohio-7968, ¶ 47. Known as the “American Rule,”

“ ‘a prevailing party in a civil action may not recover attorney fees as part of the costs

of litigation.’ ” Weckel v. Cole + Russell Architects, 1st Dist. Hamilton No. C-180438,

2019-Ohio-3069, ¶ 7, quoting Wilborn v. Bank One Corp., 121 Ohio St.3d 546, 2009-

Ohio-306, 906 N.E.2d 396, ¶ 7. Of course, there are exceptions to this rule. A trial

court may award attorney fees to a prevailing party under a “specific provision for an

award of attorney fees in a statute or contract,” or if the prevailing party               “

‘demonstrates bad faith on the part of the unsuccessful litigant.’ ” Weckel at ¶ 7,

quoting Wilborn at ¶ 7. Neither party argues that a contractual or statutory provision

exception applies here. Rather, the central issue is the “bad faith” exception.


                                             4
                    OHIO FIRST DISTRICT COURT OF APPEALS


       {¶13} This court has previously explained that in the “absence of a finding of

bad faith, a trial court errs in awarding attorney fees not supported by other statutory

authority.” City of Cincinnati v. City of Harrison, 1st Dist. Hamilton No. C-130195,

2014-Ohio-2844, ¶ 43, citing Wright v. Fleming, 1st Dist. Hamilton No. C-070121,

2008-Ohio-1435, ¶ 5-6. Indeed, we have reversed an attorney fee award when the

record lacks a finding by the trial court that the offending party acted in bad faith. See

Wright at ¶ 5 (“Here, the trial court made no finding that Fleming had acted in bad

faith, and the contract made no provision for fee shifting. Neither party has identified

any basis in the record to support the trial court’s award of attorney fees or its

computation of the amount of fees.”). But unlike these decisions, the trial court in this

case made an express finding that Kitchens was not acting in bad faith.

       {¶14} Ruff argues that the conduct in this case falls into an exception to the

American Rule. Specifically, Ruff, citing Sorin v. Bd. of Edn., 46 Ohio St.2d 177, 347

N.E.2d 527 (1976), argues that because the American Rule is designed to promote

judicial economy, and because Kitchens voluntarily dismissed her counterclaim and

refiled those same claims in violation of Civ.R. 13(A), the American Rule does not

apply because she litigated “in bad faith, vexatiously, wantonly, obdurately,

groundlessly, maliciously, or for oppressing reasons.”

       {¶15} Neither the Ohio Supreme Court nor this court has held that a trial court

has the inherent authority to award attorney fees to a prevailing party based on

groundless claims. A trial court can award attorney fees when a losing party litigated “

‘in bad faith, vexatiously, wantonly, obdurately, or for oppressive reasons.’ ” Westfield

Companies v. O.K.L. Can Line, 155 Ohio App.3d 747, 2003-Ohio-7151, 804 N.E.2d 45,

¶ 28 (1st Dist.), quoting Sorin at 179-181. But the trial court found that Kitchens did

not act in bad faith and it made no finding of vexatious, wanton, obdurate, or
                                      5
                     OHIO FIRST DISTRICT COURT OF APPEALS


oppressive conduct. Without these findings, the trial court had no basis for departing

from the American Rule. See Wright, 1st Dist. Hamilton No. C-070121, 2008-Ohio-

1435, at ¶ 5.

       {¶16} A court can award attorney fees to a party adversely affected by legally

groundless conduct under R.C. 2323.51. See R.C. 2323.51(A)(2) (defining frivolous

conduct as “not warranted under existing law, cannot be supported by a good faith

argument for an extension, modification, or reversal of existing law, or cannot be

supported by a good faith argument for the establishment of new law.”). But Ruff could

not seek attorney fees under R.C. 2923.51 because his motion, filed more than 80 days

after the trial court’s judgment, was untimely. R.C. 2323.51(B)(1) (“at any time not

more than thirty days after the entry of final judgment in a civil action or appeal, any

party adversely affected by frivolous conduct may file a motion for an award of court

costs, reasonable attorney’s fees.”).

       {¶17} The question then becomes whether a trial court may award attorney

fees following an express finding of no bad faith. It cannot. We hold that the trial

court’s finding of no bad faith precludes the award of attorney fees under the bad-faith

exception to the American Rule. As a result, the American Rule continues to govern

the costs of litigation in this case.

                                        III. Conclusion

       {¶18} We sustain Kitchens’s sole assignment of error. The trial court erred

when it awarded attorney fees after finding no bad faith. Therefore, we reverse the trial

court’s judgment and remand the case with instructions to enter judgment denying

Ruff’s motion for attorney fees.




                                              6
                 OHIO FIRST DISTRICT COURT OF APPEALS



                                         Judgment reversed and case remanded.

ZAYAS, P.J., and BERGERON, J., concur.




                                     7